internal_revenue_service index no 468a department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-106975-98 date ocr re revised schedule of ruling amounts taxpayer parent plant location commission a commission b district fund law dear soo - this letter responds to the request of taxpayer dated date and supplemental information for a revised schedule of ruling amounts in accordance with sec_1_468a-3 i iii of the income_tax regulations taxpayer is requesting a review of the prior schedule of ruling amounts since pursuant to the law included in taxpayer’s rate base for ratemaking purposes has been revised ruling amounts on march pursuant to sec_1_468a-3 the estimated date on which the plant will no longer be taxpayer was previously granted a revised schedule of information was submitted we understand the facts as presented by taxpayer to be as follows its parent taxpayer files a consolidated federal_income_tax return with taxpayer as one of the owners of the plant has a interest as a tenant in common the plant is situated in location and its operating license is schedule to expire on jurisdiction of commission a taxpayer is under the audit and commission b plr-106375-98 for a total of these percentages may vary slightly from year to year decommission the plant using the prompt removal dismantling method director of district ruling amounts applies only to commission a this request for a revised schedule of taxpayer is under the audit jurisdiction of the district taxpayer proposes to in response to commission a approved a allowing the yaxpayer to in - the plant will be there was commission a in commission a included in the taxpayer's cost of service decommissioning costs for the plant in the annual amount of decommissioning costs included in taxpayer's cost of service commission a used an estimated cost of in determining the amount of as a base cost for decommissioning the plant based on a private decommissioning study decommissioning taxpayer’s share of the plant escalated at percent annually through decommissioning cost of results in an estimated future this base cost for the funding_period extends from and the level_funding limitation period extends from the estimated_useful_life of the plant is and the estimated period for which the fund will be in effect is qualifying percentage is of return expected to be earned by commission a’s jurisdictional portion of the assets of the fund is into account the energy policy act of the assumed after-tax rate therefore the which takes act sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year however sec_468a sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax plr-106975-98 year is defined under sec_468a secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is bears to the estimated_useful_life of the plant further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate as the amount which the this term is in effect sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within the tax_year months after the close of sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code defined under sec_1_468a-1 b has a qualifying interest in a nuclear power plant defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant an eligible_taxpayer as a taxpayer that is as sec_1_468a-2 of the regulations provides that the to a maximum amount of cash payments made nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year or deemed made sec_1_468a-3 of the regulations provides that in a ruling specifying annual payments that general a schedule of ruling amounts for a nuclear decommissioning fund is over the tax years remaining in the funding_period as date the schedule first applies will result ina projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to than fund the amount of decommissioning costs allocable to the and in no event more of the sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 regulations thereunder each schedule of ruling amounts shall be of the code and the plr-106975-98 i based on the public_utility commission’s reasonable assumptions concerning amounts collected for decommissioning cost of decommissioning the nuclear power plant and the frequency of contributions to the nuclear decommissioning fund for a tax_year the after-tax rate of return to be earned by the the total estimated iii ii sec_1_468a-3 of the regulations permits the internal_revenue_service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the under sec_1_468a-3 ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes the level_funding sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage a nuclear sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the s ‘this separate determination shall be based on the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant 468a-3 reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission the ruling amounts for any_tax year is sec_1_468a-3 the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts under section according to sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 iii of the regulations provides that a a taxpayer is required to request a revised schedule of ruling any public amounts for a nuclear decommissioning fund if utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service the taxpayer’s most recent request for for any_tax year and a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission b we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations of the facts we reach the following conclusions based solely on these representation sec_1 taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations plr-106975-98 commissions a and b have previously determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer as one of the owners of the plant has previously calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the taxpayer subject_to the jurisdiction of two public_utility commissions for ratemaking purposes has previously calculated its share of the total decommissioning costs allocable to commission a 468a-3 of the regulations as required by section of the regulations the taxpayer has previously proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission a and will result in fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund a projected or to the fund during any_tax year the maximum amount of cash payments made deemed made is restricted to the lesser amount of the decommissioning costs applicable to such fund set or the ruling applicable to this fund forth under sec_1 468a- regulations b of the as the qualifying percentage under sec_1_468a-3 of the regulations is calculated to be based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code plr-106975-98 approved schedule of ruling amounts tax years commissions a and b year a b total approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued events described in sec_1_468a-3 regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the when no such rates reflecting such action became effective event occurs the taxpayer must file a request for a revised schedule of ruling amounts _on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received iii of the if any of the the approved schedule of ruling amounts is relevant only to payments allocable to any funds those payments made to the fund other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested sec_6110 of the code provides it may not be used it or cited as precedent the ruling amounts for commission b were approved ina prior schedule of ruling amounts continued only through these ruling amounts plr-106975-98 vs pursuant to a copy of the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund pursuant to sec_1_468a-7 of sincerely yours choke b-reuuay rt2 charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
